                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                  MDL 2327

THIS DOCUMENT RELATES TO:

ROSA MARIA DORANTES, et al.

                                      Plaintiffs,

v.                                                          Civil Action No. 2:15-cv-05858

JOHNSON & JOHNSON
ETHICON, INC. and
ETHICON, LLC,

                                      Defendants.


                          MEMORANDUM OPINION AND ORDER


         On November 15, 2018, a Suggestion of Death was filed by plaintiffs' counsel suggesting

the death of Ella Kiser during the pendency of this civil action. [ECF No. 69]. Also pending is

Defendants’ Rule 25(a)(1) Motion to Dismiss and Memorandum of Law in Support filed on March

21, 2019 [ECF No. 74].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, the claims of Ella Kiser

are DISMISSED without prejudice and Ella Kiser is STRICKEN from this case. The court
further ORDERS that the Defendants’ Rule 25(a)(1) Motion to Dismiss and Memorandum of Law

in Support is DENIED as moot. Other plaintiffs remain and this case remains pending on the

docket as to the other plaintiffs.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                           ENTER: January 16, 2020




                                              2
